Citation Nr: 0701874	
Decision Date: 01/23/07    Archive Date: 01/31/07

DOCKET NO.  05-18 884	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Chicago, Illinois


THE ISSUE

Entitlement to service connection for hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel




INTRODUCTION

The veteran served on active duty from December 1942 to 
January 1946.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2004 decision by the RO.


FINDINGS OF FACT

1.  The veteran's hearing loss cannot be attributed to any 
injury, disease, or event during active military service.

2.  Sensorineural hearing loss is not shown to have been 
diagnosed or otherwise manifested during the one-year period 
following the veteran's separation from active service.


CONCLUSION OF LAW

The veteran does not have hearing loss that is the result of 
disease or injury incurred in or aggravated by active 
military service; sensorineural hearing loss may not be 
presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 
1154, 5103, 5103A (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.385 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran maintains that service connection should be 
established for bilateral hearing loss.  He contends that his 
current difficulties can be attributed to acoustic trauma in 
service.  He says that he was a member of a team of eight men 
that operated a 5-inch, 38-millimeter cannon aboard the 
U.S.S. Bunker Hill during World War II.  He says that the 
cannon was fired constantly during battle, and that he had no 
ear protection.  He also says that he experienced a 
tremendous explosion when an aircraft struck the ship as a 
result of a kamikaze attack.

I.  Preliminary Considerations

On November 9, 2000, the President signed into the law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2005)).  The VCAA imposes obligations on VA in terms of its 
duty to notify and assist claimants.

A.  The Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.159(b) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in his possession that pertains to the claim in 
accordance with 38 C.F.R. § 3.159(b)(1).  Pelegrini v. 
Principi, 18 Vet. App. 112, 121 (2004).

The United States Court of Appeals for Veterans Claims has 
held that the VCAA notice requirements apply generally to all 
five elements of a service connection claim; namely, (1) 
veteran status, (2) existence of a disability, (3) a 
connection between the veteran's service and the disability, 
(4) degree of disability, and (5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
Ordinarily, notice with respect to each of these elements 
must be provided to the claimant prior to the initial 
unfavorable decision by the agency of original jurisdiction.  
Id.

In the present case, the Board finds that VA has satisfied 
its duty to notify.  By way of a VCAA notice letter sent to 
the veteran in January 2004-prior to the initial 
adjudication of his claim-the RO informed the veteran of the 
information and evidence required to substantiate his claim 
for service connection, including evidence of a relationship 
between his current disability and an injury, disease, or 
event in military service.  He was notified of his and VA's 
respective duties for obtaining the information and evidence, 
and was invited to submit additional evidence in support of 
his claim.

The Board acknowledges that the aforementioned letter did not 
contain any notice with respect to how a rating and/or 
effective date would be assigned if service connection was 
established.  Although notice of those matters was later 
provided to the veteran in May 2006, that notice was 
untimely, inasmuch as it was sent to the veteran after the 
initial adjudication of his claim, without subsequent 
readjudication.  See, e.g., Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006).  The Board notes, however, that no 
questions with respect to rating and/or effective date are 
currently before the Board on appeal.  Indeed, as set forth 
below, the Board has determined that the veteran's claim for 
service connection must be denied.  Consequently, no rating 
or effective date will be assigned as a matter of law.  Under 
the circumstances, the Board finds that the purpose of the 
notice requirement has been satisfied, as it pertains to the 
issue currently in question.  No further corrective action is 
necessary.

B.  The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2006).  This "duty to assist" contemplates 
that VA will help a claimant obtain records relevant to his 
claim, whether or not the records are in Federal custody, and 
that VA will provide a medical examination and/or opinion 
when necessary to make a decision on a claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2006).

In the present case, the Board finds that the duty to assist 
has been fulfilled.  The veteran has been afforded a VA 
examination, and a medical opinion has been obtained as to 
the likelihood that his hearing loss can be attributed to his 
period of active military duty.  His service medical records 
have been obtained, as have records of his VA treatment, and 
he has not identified, and/or provided releases for, any 
other relevant evidence that exists and can be procured.  No 
further development action is necessary.

II.  The Merits of the Veteran's Claim

Under applicable law, service connection is generally 
warranted where the evidence of record establishes that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated thereby.  38 
U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. § 3.303(a) (2006).  
If an organic disease of the nervous system-such as 
sensorineural hearing loss-becomes manifest to a degree of 
10 percent or more during the one-year period following a 
veteran's separation from service, the condition may be 
presumed to have been incurred in service, notwithstanding 
that there is no in-service record of the disorder.  
38 C.F.R. §§ 3.307, 3.309 (2006).

In the present case, the veteran's service medical records 
are completely devoid of any reference to hearing loss.  When 
he was examined for service separation in January 1946, his 
auditory acuity was noted to be 15/15 for whispered and 
spoken voice, bilaterally.  After leaving the military, he 
worked in a power plant for 12 years.  In 1953, he filed a 
claim for VA dental treatment; there was no mention of 
hearing loss.  The earliest objective evidence of hearing 
impairment consists of a VA medical report, dated in May 
2003.  In January 2004, testing by VA revealed the presence 
of a hearing disability.  See 38 C.F.R. § 3.385 (2005) 
(indicating that, for VA purposes, impaired hearing is 
considered to be a disability only if the auditory threshold 
at 500, 1000, 2000, 3000, and/or 4000 Hertz is 40 decibels or 
greater; or if the auditory thresholds for at least three of 
those frequencies is 26 decibels or greater; or if speech 
recognition scores using the Maryland CNC test are less than 
94 percent).  Following an examination of the veteran and a 
review of the claims file, the VA examiner opined, in effect, 
that it was not likely that the veteran's hearing loss was 
precipitated by military noise exposure.  The examiner noted 
that hearing tests at service entry and discharge showed no 
change; that there was no evidence of injury to the ears in 
military medical records; that there was no evidence of 
treatment for hearing problems or an ear condition shortly 
after service, or since; that he did not claim hearing 
difficulty when he filed his claim for VA dental treatment in 
1953; that he worked for 12 years in a power plant after 
leaving the military; and that he had several conditions that 
could also be associated with hearing loss (including 
diabetes and kidney dysfunction).

Based on a review of the foregoing evidence, and the 
applicable laws and regulations, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
for service connection for hearing loss.  Although the 
veteran asserts that his difficulties with hearing loss can 
be attributed to acoustic trauma in service, the record does 
not establish that he has the medical training necessary to 
offer competent opinions on matters of medical etiology.  
See, e.g., Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992) (a lay person is not competent to offer opinions that 
require medical knowledge).  As noted above, the veteran's 
hearing loss is not shown to have been diagnosed or 
objectively manifested during service or for many years 
thereafter.  The available evidence suggests that he had 
post-service exposure to noise, and the only medical opinion 
to address the matter of etiology consists of the report from 
the VA examiner, referenced above, who has opined that it is 
not likely that the veteran's hearing difficulties were 
precipitated by military noise exposure.  The Board does not 
question that the veteran was exposed to noise during 
service.  38 U.S.C.A. § 1154(b) (West 2002).  Nevertheless, 
under the circumstances-given the lack of objective evidence 
of hearing loss until many years after service, the evidence 
of post-service noise exposure, and the uncontradicted 
medical opinion from the VA examiner-the Board must conclude 
that the greater weight of the evidence is against the claim.  
Service connection for hearing loss is therefore denied.




ORDER

The appeal is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


